Name: Commission Regulation (EEC) No 2405/88 of 29 July 1988 amending Regulation (EEC) No 1662/88 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/105 COMMISSION REGULATION (EEC) No 2405/88 of 29 July 1988 amending Regulation (EEC) No 1662/88 suspending advance fixing of the import levy for cereals whereas it is accordingly advisable to re-introduce advance fixing of the levy for maize and sorghum imported into Spain under the arrangements referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1662/88 is hereby replaced by the following : 'Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 is hereby suspended until 26 August 1988, except in the case of maize and sorghum imported into Spain pursuant to Commission Regulation (EEC) No 3105/87 ('). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in "cereals ('), as last amended by Regulation (EEC) No 2221 /88 (*), and in particular the first subparagraph of Article 15 (7) thereof, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on specialarrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 1662/88 (4), as last amended by Regulation (EEC) No 1954/88 (*), suspended advance fixing of the import levy for cereals ; whereas the suspension was ordered because of the risk of advance fixing of the levy for massive quantities of imported cereals ; whereas in the case of maize and sorghum imported pursuant to Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (*), as amended by Regulation (EEC) No 198/88 Q, that risk does not arise, since a provision has been introduced whereby licences can be issued a certain time after they have been applied for ; (') OJ No L 294, 17. 10 . 1987, p. 15.' Article 2 This Regulation shall enter into force on 30 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 170, 30. 6. 1987, p . 1 . 0 OJ No L 148, 15. 6. 1988, p . 17. 0 OJ No L 170, 2. 7. 1988, p . 55. (Ã  OJ No L 294, 17. 10 . 1987, p . 15. o OJ No L 20, 26. 1 . 1988, p . 8 .